DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, the underlying patent of which was filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  

This action is responsive to communications:  The application filed 12/19/2019, an application for reissue of US Pat 9,801,119 to Koorapaty et al, itself based on application 14/438,712 (issued 10/24/2017) as a national stage entry of WO2015/171039, as well as the amendment of 11/17/2021.

Claims 1-20 were initially pending in the application.  A preliminary amendment was filed concurrently with the application on 10/29/2019 adding claims 21-40. By way of other amendments, claims 21-23, 25-27, 30-34, and 36-38 are pending. 

This action is Non-Final.
Reissue
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 9,801,119 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

Claim Rejections - 35 USC § 251
Claims 21-23, 25-27, 30-34, and 36-38 are rejected under 35 U.S.C. 251 as being improperly broadened in a reissue application. Here the claims do not comply with the requirement of 35 U.S.C. 251(a) that reissue claims must be for the same invention as that originally disclosed.
Added independent claims 21, 26, 31, and 36 disclose a method, device, and node for receiving CSI-RS configuration information and using such to perform measurements. It is noted that the issued independent claims are limited to a method, device, and node for handling discovery signals in a wireless network.
Issued ‘119 Patent claim 1 is representative:
1. A method, performed by a wireless device, for handling discovery signals from one or more transmission points in a radio communications network, the method comprising: determining Channel State Information Reference Symbols (CSI-RS) configuration information; determining an identity of a cell associated with received synchronization signals; and based on the determined CSI-RS configuration information and the determined identity of the cell, applying CSI-RS configurations when receiving discovery signals on radio resources associated with CSI-RS.
Here Patent Owner is broadening the instant claims at least in part by removing the requirement that the instant invention be limited to handling discovery signals, instead encompassing using CSI-RS configurations as claimed to perform more generic measurements not limited to the condition of receiving discovery signals. 
Under 35 USC 251, in order to broaden the claims, the original patent must clearly and unequivocally disclose the newly claimed invention as a separate invention. 
The "original patent" requirement of 35 U.S.C. 251 must be understood in light of In re Amos, where the Court of Appeals for the Federal Circuit stated:
We conclude that, under both Mead and Rowand, a claim submitted in reissue may be rejected under the "original patent" clause if the original specification demonstrates, to one skilled in the art, an absence of disclosure sufficient to indicate that a patentee could have claimed the subject matter. Merely finding that the subject matter was "not originally claimed, not an object of the original patent, and not depicted in the drawing," does not answer the essential inquiry under the "original patent" clause of § 251, which is whether one skilled in the art, reading the specification, would identify the subject matter of the new claims as invented and disclosed by the patentees. In short, the absence of an "intent," even if objectively evident from the earlier claims, the drawings, or the original objects of the invention is simply not enough to establish that the new claims are not drawn to the invention disclosed in the original patent.

953 F.2d at 618-19, 21 USPQ2d at 1275.
Similarly, the disclosure requirement in Amos must be understood in light of Antares Pharma Inc., v. Medac Pharma Inc. and Medac GMBH, 771 F.3d 1354, 112 USPQ2d 1865 (Fed. Cir. 2014). In Antares Pharma, Inc., the court found the disclosure was not sufficient because the new reissued claims were “merely suggested or indicated in the original specification” and the original specification was not sufficiently clear that the invention(s) claimed in the reissue application “constitute[d] parts or portions of the invention.” Antares Pharma, Inc., 771 F.3d at 1359, 112 USPQ2d at 1868 (quoting Corbin Cabinet Lock Co. v. Eagle Lock Co., 150 U.S. 38, 42-43 (1893)). In Antares Pharma, Inc., the court stated “[a]lthough safety features were mentioned in the specification, they were never described separately from the jet injector, nor were the particular combinations of safety features claimed on reissue ever disclosed in the specification.” Antares Pharma, Inc., 771 F.3d at 1363, 112 USPQ2d at 1871. Specifically, the court found that the patent only disclosed one invention, which was a particular class of jet injectors, due to the clearly repetitive use of “jet injector” in the title, the abstract, the summary of the invention, and the entirety of the specification of the patent. As a result, the claims in the reissued patent to the safety features on a generic injector (e.g., a non-jet injector) were held to violate the original patent requirement of 35 U.S.C. 251. 
To satisfy the original patent requirement where a new invention is sought by reissue, “… the specification must clearly and unequivocally disclose the newly claimed invention as a separate invention.” Antares Pharma, Inc., 771 F.3d at 1363, 112 USPQ2d at 1871. Therefore, claims drawn to an invention comprising a newly claimed combination of features that were only disclosed in the original patent as suggested alternatives (and not as a single combination) or only as part of the original invention and not as an invention separate from the original invention would not satisfy the original patent requirement. See MPEP 1412.01, as well as Forum US, Inc. v. Flow Valve, LLC, Case No. 18-1765 (Fed. Cir. June 17, 2019).
Looking to the instant specification, it is noted that the entirety of the instant ‘119 Patent disclosure is solely towards a method, device, and node for the measurement of and handling of discovery signals in a wireless system. The instant disclosure specifies that the embodiments described are for reusing and modifying CSI-RS radio resources for discovery signals. ‘119 Patent at col. 9 ll. 11-15. Every embodiment is disclosed as being purposed for receiving and measuring discovery signals.
This is similar to Antares Pharma, Inc. cited above; the patent only discloses an invention towards discovery signals, due to the clearly repetitive use of “discovery signals” in the title, the abstract, the summary of the invention, and the entirety of the specification of the patent. As a result, the claims in the reissue as to generic measurements (e.g., measuring signals other than discovery signals) violate the original patent requirement of 35 U.S.C. 251. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 21, 23, 25, 26, 30-32, 34, 36, and 37 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US PGPUB 2014/0301271A1 to Xu et al (“Xu”). 
As to claim 21, Xu discloses:
A method, performed by a wireless device, for handling reference signals, the method comprising:
	While the preamble is not determined by the Examiner to be limiting, to the extent that it may be, Xu discloses a wireless device UE and a method performed by it. Xu at FIG 10 and at ¶8. 
receiving Channel State Information Reference Symbols (CSI-RS) configuration information, the CSI-RS configuration information comprising a plurality of CSI- RS configurations;
	Xu discloses the reception of CSI-RS configuration information comprising a plurality of configurations. Xu at ¶63.
determining a cell identity (ID) among a plurality of cell identities, wherein the determining the cell ID comprises detecting the cell ID from a primary synchronization signal (PSS) and a secondary synchronization signal (SSS), wherein the PSS and SSS are received synchronization signals each associated with the cell ID;
	Xu discloses the reception and detection of PSS and SSS synchronization signals and the use of such to determine a cell ID which is associated therewith. Xu at ¶61.
determining at least one CSI-RS configuration from among the plurality of CSI-RS configurations, wherein the CSI-RS configuration information comprises an indication of a relation between the at least one CSI-RS configuration and the cell ID detected from the PSS and the SSS; and
performing measurements based on the at least one CSI-RS configuration.
	Xu discloses that at least one CSI-RS configuration is utilized by the UE in performing measurements. Xu at Abstract and at ¶¶54-56 and 62. This reads as being determined as there are a plurality of configurations. Id. Xu further discloses that CSI-RS configurations may indicate a relation between it and the cell ID, which here is the primary cell ID that corresponds to the PSS and SSS signals. Id. at ¶67.
	Further as to claim 23,
The method of claim 21, wherein the at least one CSI-RS configuration is associated with the cell ID.
	Xu further discloses that CSI-RS configurations may indicate a relation between it and the cell ID, which here is the primary cell ID that corresponds to the PSS and SSS signals. Xu at ¶67.
	

Further as to claim 25,
The method of claim 21, wherein receiving the CSI-RS configuration information comprises receiving a Radio Resource Control (RRC) signaling from a network node serving the wireless device in a radio communications network.
	Xu discloses that the CSI-RS configuration information is provided by an eNB in a radio network via RRC. Xu at ¶66.

As to claim 26, Xu discloses:
A wireless device configured for handling reference signals, the wireless device comprising circuitry configured to:
	While the preamble is not determined by the Examiner to be limiting, to the extent that it may be, Xu discloses a wireless device UE and circuitry within it. Xu at FIG 10 and at ¶¶81-83. 
receive Channel State Information Reference Symbols (CSI-RS) configuration information, the CSI-RS configuration information comprising a plurality of CSI- RS configurations;
	Xu discloses the reception of CSI-RS configuration information comprising a plurality of configurations. Xu at ¶63.
determine a cell identity (ID) among a plurality of cell identities, wherein the determining the cell ID comprises detecting the cell ID from a primary synchronization signal (PSS) and a secondary synchronization signal (SSS), wherein the PSS and SSS are received synchronization signals each associated with the cell ID;
	Xu discloses the reception and detection of PSS and SSS synchronization signals and the use of such to determine a cell ID which is associated therewith. Xu at ¶61.
determine at least one CSI-RS configuration from among the plurality of CSI-RS configurations, wherein the CSI-RS configuration information comprises an indication of a relation between the at least one CSI-RS configuration and the cell ID detected from the PSS and the SSS; and
perform measurements based on the at least one CSI-RS configuration.
	Xu discloses that at least one CSI-RS configuration is utilized by the UE in performing measurements. Xu at Abstract and at ¶¶54-56 and 62. This reads as being determined as there are a plurality of configurations. Id. Xu further discloses that CSI-RS configurations may indicate a relation between it and the cell ID, which here is the primary cell ID that corresponds to the PSS and SSS signals. Id. at ¶67.
	Further as to claim 30,
The method of claim 26, wherein receiving the CSI-RS configuration information comprises receiving a Radio Resource Control (RRC) signaling from a network node serving the wireless device in a radio communications network.
	Xu discloses that the CSI-RS configuration information is provided by an eNB in a radio network via RRC. Xu at ¶66.

As to claim 31, Xu discloses:
A method performed by a network node in a radio communications network, for handling reference signals, the method comprising:
	While the preamble is not determined by the Examiner to be limiting, to the extent that it may be, Xu discloses a network node and a method performed by it. Xu at FIG 11 and at ¶¶84-87.
transmitting a plurality of synchronization signals, wherein the plurality of synchronization signals comprise a primary synchronization signal (PSS) and a secondary synchronization signal (SSS) each associated with a cell identity (ID);
	Xu discloses the UE receives and detects PSS and SSS synchronization signals and the use of such to determine a cell ID which is associated therewith. Xu at ¶61. One of ordinary skill in the art at the time would have understood such to inherently be transmitted by the eNB.
determining Channel State Information Reference Symbol (CSI-RS) configuration information, the CSI-RS configuration information comprising a plurality of CSI- RS configurations and an indication of a relation between at least one CSI-RS configuration and the cell ID associated with a corresponding PSS and SSS;
	Xu discloses the determination and transmission of CSI-RS configuration information comprising a plurality of configurations. Xu at ¶¶63 and 86-87. Xu further discloses that CSI-RS configurations may indicate a relation between it and the cell ID, which here is the primary cell ID that corresponds to the PSS and SSS signals. Id. at ¶67.
transmitting the CSI-RS configuration information to a wireless device;
Xu discloses the determination and transmission of CSI-RS configuration information comprising a plurality of configurations. Xu at ¶¶63 and 86-87.
and configuring the wireless device for performing measurements based on the cell ID and at least one CSI-RS configuration of the plurality of CSI-RS configurations.
	Xu discloses that the at least one CSI-RS configuration is utilized by the UE in performing measurements. Xu at Abstract and at ¶¶54-56 and 62. This reads configuring the UE to do so.	

Further as to claim 32,
The method of claim 31, further comprising receiving measurements on reference signals based on the at least one CSI-RS configuration and the cell ID.
	Xu discloses receiving UE feedback in the form of measurements of CSI-RS and that the CSI-RS configurations may indicate a relation between it and the cell ID, which here is the primary cell ID that corresponds to the PSS and SSS signals. Xu at ¶¶54-56 and 67.
	Further as to claim 34,
The method of claim 31, wherein each one of the plurality of CSI-RS configurations is associated with the cell ID.
	Xu discloses receiving UE feedback in the form of measurements of CSI-RS and that the CSI-RS configurations may indicate a relation between it and the cell ID, which here is the primary cell ID that corresponds to the PSS and SSS signals. Xu at ¶¶54-56 and 67.

As to claim 36, Xu discloses:
A network node in a radio communications network, the network node configured for handling reference signals and comprising:
	While the preamble is not determined by the Examiner to be limiting, to the extent that it may be, Xu discloses a network node and a method performed by it. Xu at FIG 11 and at ¶¶84-87.
a processing circuit configured to:
	Xu discloses the node comprises a processing circuit 1114 for performing the following steps. Xu at ¶¶0085-0086. 
transmit a plurality of synchronization signals, wherein the plurality of synchronization signals comprise a primary synchronization signal (PSS) and a secondary synchronization signal (SSS) each associated with a cell identity (ID);
	Xu discloses the UE receives and detects PSS and SSS synchronization signals and the use of such to determine a cell ID which is associated therewith. Xu at ¶61. One of ordinary skill in the art at the time would have understood such to inherently be transmitted by the eNB.
determine Channel State Information Reference Symbol (CSI-RS) configuration information, the CSI-RS configuration information comprising a plurality of CSI- RS configurations and an indication of a relation between at least one CSI-RS configuration and the cell ID associated with a corresponding PSS and SSS;
	Xu discloses the determination and transmission of CSI-RS configuration information comprising a plurality of configurations. Xu at ¶¶63 and 86-87. Xu further discloses that CSI-RS configurations may indicate a relation between it and the cell ID, which here is the primary cell ID that corresponds to the PSS and SSS signals. Id. at ¶67.
transmit the CSI-RS configuration information to a wireless device;
Xu discloses the determination and transmission of CSI-RS configuration information comprising a plurality of configurations. Xu at ¶¶63 and 86-87.
and configure the wireless device for performing measurements based on the cell ID and at least one CSI-RS configuration of the plurality of CSI-RS configurations.
	Xu discloses that the at least one CSI-RS configuration is utilized by the UE in performing measurements. Xu at Abstract and at ¶¶54-56 and 62. This reads configuring the UE to do so.	
Further as to claim 37,
The network node of claim 36, wherein the processing circuitry is configured to receive measurements on reference signals based on the at least one CSI-RS configuration and the cell ID.
	Xu discloses receiving UE feedback in the form of measurements of CSI-RS and that the CSI-RS configurations may indicate a relation between it and the cell ID, which here is the primary cell ID that corresponds to the PSS and SSS signals. Xu at ¶¶54-56 and 67.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Xu as applied to claim 21 above and further in view of US Pat 8,743,791B2 to Nam et al (“Nam”). 
	As to claim 22,
The method of claim 21, wherein the measurements are one of Radio Resource Measurements (RRM), Radio Link Measurements (RLM), Reference Signal Received Quality (RSRQ) and Reference Signal Received Power (RSRP) measurements.
	While disclosing the invention of claim 21 above, Xu fails to disclose the specific type of measurement, namely RRM, RLM, RSRQ, or RSRP.
	In a similar field of endeavour, Nam discloses an LTE system including multiple TPs where a UE may receive CSI-RS configuration information in order to make measurements in the system. Nam at FIG 2 and at col. 6 l. 36-col. 7 l. 51. Nam further discloses that the CSI-RS are measured according to RSRP. Id. at col. 10 ll. 7-22. 
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Xu in such a manner. One of ordinary skill in the art would have determined both references to be analogous art, and would have understood such to merely be combining existing elements known in the art according to known methods, yielding predictable results. MPEP 2143(I)(A), citing KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). 
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Xu as applied to claim 26 above and further in view of US Pat 8,743,791B2 to Nam et al (“Nam”). 
	As to claim 27,
The method of claim 26, wherein the measurements are one of Radio Resource Measurements (RRM), Radio Link Measurements (RLM), Reference Signal Received Quality (RSRQ) and Reference Signal Received Power (RSRP) measurements.
	While disclosing the invention of claim 26 above, Xu fails to disclose the specific type of measurement, namely RRM, RLM, RSRQ, or RSRP.
	In a similar field of endeavour, Nam discloses an LTE system including multiple TPs where a UE may receive CSI-RS configuration information in order to make measurements in the system. Nam at FIG 2 and at col. 6 l. 36-col. 7 l. 51. Nam further discloses that the CSI-RS are measured according to RSRP. Id. at col. 10 ll. 7-22. 
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Xu in such a manner. One of ordinary skill in the art would have determined both references to be analogous art, and would have understood such to merely be combining existing elements known in the art according to known methods, yielding predictable results. MPEP 2143(I)(A), citing KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). 


Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Xu as applied to claim 31 above and further in view of US Pat 8,743,791B2 to Nam et al (“Nam”). 
	As to claim 33,
The method of claim 31, wherein the measurements are one of Radio Resource Measurements (RRM), Radio Link Measurements (RLM), Reference Signal Received Quality (RSRQ) and Reference Signal Received Power (RSRP) measurements.
	While disclosing the invention of claim 31 above, Xu fails to disclose the specific type of measurement, namely RRM, RLM, RSRQ, or RSRP.
	In a similar field of endeavour, Nam discloses an LTE system including multiple TPs where a UE may receive CSI-RS configuration information in order to make measurements in the system. Nam at FIG 2 and at col. 6 l. 36-col. 7 l. 51. Nam further discloses that the CSI-RS are measured according to RSRP. Id. at col. 10 ll. 7-22. 
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Xu in such a manner. One of ordinary skill in the art would have determined both references to be analogous art, and would have understood such to merely be combining existing elements known in the art according to known methods, yielding predictable results. MPEP 2143(I)(A), citing KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). 


Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over Xu as applied to claim 36 above and further in view of US Pat 8,743,791B2 to Nam et al (“Nam”). 
	As to claim 38,
The method of claim 36, wherein the measurements are one of Radio Resource Measurements (RRM), Radio Link Measurements (RLM), Reference Signal Received Quality (RSRQ) and Reference Signal Received Power (RSRP) measurements.
	While disclosing the invention of claim 36 above, Xu fails to disclose the specific type of measurement, namely RRM, RLM, RSRQ, or RSRP.
	In a similar field of endeavour, Nam discloses an LTE system including multiple TPs where a UE may receive CSI-RS configuration information in order to make measurements in the system. Nam at FIG 2 and at col. 6 l. 36-col. 7 l. 51. Nam further discloses that the CSI-RS are measured according to RSRP. Id. at col. 10 ll. 7-22. 
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Xu in such a manner. One of ordinary skill in the art would have determined both references to be analogous art, and would have understood such to merely be combining existing elements known in the art according to known methods, yielding predictable results. MPEP 2143(I)(A), citing KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). 



Response to Arguments
Patent Owner provides arguments as to the previous Office action on pp. 7-15 of his Amendment.
As to the previous rejection of claims under 35 USC 251 (“Original Patent”), Patent Owner’s arguments on p. 8 of his Remarks are not persuasive for the reasons set forth below.
Patent Owner here asserts that the claims as amended now are towards a means and method for “handling reference signals”, and that “[s]uch signals may include, for example, discovery signals communicated during a discovery procedure”. Remarks at 8. However, first and foremost, this amendment is to the preamble of the claim and is not determined as carrying patentable weight. Second, “reference signals” does not mean “discovery signals”, as run-of-the-mill CSI-RS are “reference signals”, as are CRS and TRS, among others. This is noted in the ‘119 Patent itself:
FIG. 4 shows all of the above reference signals, i.e. CRS, CSI-RS, DM-RS, PSS, SSS, over two subframes of duration 1 ms each.
‘119 Patent at col. 3 ll. 27-29. 
The claims as amended continue to claim other inventions which are not described as embodiments in the patent specification and thus the rejection is upheld.
As to arguments towards the previous rejection of claims under 35 USC 102(a)(1) over the LTE Physical Layer specification (pp. 9-12 of Remarks), the Examiner finds the arguments moot in view of the new ground of rejection above. 
As to arguments towards the previous rejection of claims under 35 USC 103 over Ng (pp. 12-15 of Remarks), the Examiner finds the arguments moot in view of the new ground of rejection above. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, namely as to discovery signal reception and CSI-RS.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charles Craver whose telephone number is (571) 272-7849.  The examiner can normally be reached on Monday - Friday 8:30-5:30 PT Pacific Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Fuelling can be reached on 571-270-1367.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Signed,
/CHARLES R CRAVER/Reexamination Specialist, Art Unit 3992                                                                                                                                                                                                        
Conferees:
/DEANDRA M HUGHES/Reexamination Specialist, Art Unit 3992                                                                                                                                                                                                        
/MICHAEL FUELLING/Supervisory Patent Examiner, Art Unit 3992